     Case 2:21-cr-00252-SDW Document 7 Filed 04/22/21 Page 1 of 2 PageID: 17




                             UNITED STATES DISTRICT COURT
                                                       RT
                                DISTRICT OF NEW JERSEY

UNITED STATES v. ROBERT PICKETT, Crim. No. 21-252
                                             -252
                                              252

                                    PE TI T IO N FOR
                        WRI T       OF    HA BE A S C OR PU S

( X ) Ad Prosequendum                          ( ) Ad Testificandum

1. Robert Pickett; SBI: 351530E; FBI: 740368FD4; DOB: 9/8/1992 (hereinafter the ADetainee@)
is now confined at Northern State Prison

2.   The Detainee is

       charged in this District by: (X) Indictment   ( ) Information   ( ) Complaint

               with a violation of 18 USC §922(g)(1).


3. The Detainee will return to the custody of the detaining facility upon termination of
proceedings.


4. The Detainee will be required at United States District Court, in Newark, New Jersey,
before the Hon. Susan D. Wigenton on Monday, May 3, 2021, at 12:00 p.m., for an Arraignment
Appearane via Zoom in the above-captioned case. A Writ of Habeas Corpus should issue
for that purpose.




DATED: April 22, 2021
                                                      Cassye Cole
                                                      Assistant U.S. Attorney
                                                      Petitioner
   Case 2:21-cr-00252-SDW Document 7 Filed 04/22/21 Page 2 of 2 PageID: 18




                                         OR D ER
Let the Writ Issue.

DATED:4/22/2021



                                                   Hon. Susan D. Wigenton, U.S.D.J.


                      WRI T       OF     HA BE A S       CORPUS

The United States of America to Warden of the Northern State Prison

WE COMMAND YOU that you have the body of

                Robert Pickett; SBI: 351530E; FBI: 740368FD4; DOB: 9/8/1992

in the custody of the Northern State Prison be brought to the United States District Court,
before the Hon. Susan D. Wigenton on Monday, May 3, 2021, at 12:00 p.m., for an Arraignment
Appearance via video-conference in the above-captioned case in the above-captioned matter.

Immediately upon completion of the proceedings, the Detainee will be returned to said
place of confinement in safe and secure conduct.



               WITNESS the Honorable Susan D. Wigenton
               United States District Judge
               Newark, New Jersey



DATED: 4/22/2021                            WILLIAM T. WALSH
                                            Clerk of the U.S. District Court
                                            for the District of New Jersey

                                                   Carmen D. Soto
                                            Per:
                                                   Deputy Clerk
